DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinada et al (U.S. Pub. 2008/0007580) in view of Fujita et al (U.S. Pat. 6,733,100) and Usuda (U.S. Pub. 2005/0237357)
Regarding claims 1, 12, a printing apparatus, comprising an ink retaining unit (Figure 2-3; CA1); a head including a nozzle row formed by a plurality of nozzles arranged side by side, and configured to discharge ink from the nozzles based on image data to form an image on a printing medium, the ink being supplied from the ink retaining unit (Figure 1; Paragraphs 0050, 0052)
An ink residual amount control unit configured to control a residual amount of the ink retained in the ink retaining unit (Paragraphs 0068, 0072)
A discharged dot count unit configured to count a number of times a discharge signal is transmitted to the nozzle (for each dot ejected a signal will be transmitted), provided that a discharge signal is transmitted to the nozzle once corresponding to one dot of the image data (Paragraphs 0068, 0072)
A storage unit configured to store ink residual amount related information containing an ink consumption amount for one dot and used to calculate the residual amount of the ink retained in the ink retaining unit (Figure 6; Paragraphs 0068-0069; 0088, 0092) 
The ink residual amount control unit is configured to calculate an ink consumption amount based on the number of times the discharge signal is transmitted counted by the discharged dot count unit and the ink consumption amount for one dot and update the residual amount of the ink retained in the ink retaining unit (Paragraphs 0092, 0095)
Usada discloses a nozzle inspection unit configured to inspect nozzle clogging of the nozzle (Abstract; Paragraphs 0177)
Fujita discloses it is known in the art to use a mask prior to printing for removing/erasing the defective nozzle from the mask and exchanging or compensation with another nozzle.  Therefore it is known in the art to remove the clogged nozzle by masking prior to printing and will not be calculated within the ink consumption amount (Column 2, Lines 56-67)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Usada and Fujita into the device of Shinada, for the purpose of stably performing ejection process and producing high quality images
Regarding claim 2, Fujita discloses it is known in the art to use a mask prior to printing for removing/erasing the defective nozzle from the mask and exchanging or compensation with another nozzle.  Therefore it is known in the art to exclude the clogged nozzle by masking prior to printing for which the number of times the discharge signal is transmitted is calculated (for each dot ejected a signal will be transmitted) (Column 2, Lines 56-67)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Usada and Fujita into the device of Shinada, for the purpose of stably performing ejection process and producing high quality images
Regarding claim 4, Fujita discloses it is known in the art to use a mask prior to printing for removing/erasing the defective nozzle from the mask and exchanging or compensation with another nozzle (Column 2, Lines 56-67).  It is obvious to the person of ordinary skill in the art to add and update the mask according to the nozzle conditions (nozzles become clogged or become unclogged)
 At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Usada and Fujita into the device of Shinada, for the purpose of stably performing ejection process and producing high quality images
Regarding 5, Usuda discloses inspecting the nozzle clogging before printing is started (Abstract; Paragraphs 0177)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Usada and Fujita into the device of Shinada, for the purpose of stably performing ejection process and producing high quality images
Regarding claim 7, a user interface configured to display the residual amount of the ink retained in the ink retaining unit; 
A UI control unit configured to update the user interface based on the ink residual amount related information, wherein the UI control unit is configured to update the user interface every time printing for one page is completed (Shinada: Paragraph 0054)

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinada et al (U.S. Pub. 2008/0007580) as modified by Fujita et al (U.S. Pat. 6,733,100) and Usuda (U.S. Pub. 2005/0237357) and further in view of Sawada et al (U.S. Pub. 2017/0361620)
Regarding claim 6, Sawada discloses a flushing control unit wherein nozzle inspection and determining if a nozzle is clogged is performed (Paragraphs 0054, 0068).  Therefore inspection of the nozzles is performed every time the flushing control unit is executed.
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Sawada into the device of Shinada as modified by Fujita and Usuda, for the purpose of decreasing the amount of ink to be injected from the nozzles in order to remove the clog in the nozzles

Allowable Subject Matter
Claims 3, 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        August 4, 2022